            Case 1:20-cv-11556-DLC Document 1 Filed 08/18/20 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

______________________________
                              )
ALICE NAZZARO,                )
          Plaintiff,          )
                              )               C.A. No.: 1:20-CV-011556
v.                            )
                              )
SPEEDWAY LLC                  )
            Defendant.        )
______________________________)

                                    NOTICE OF REMOVAL

       Defendant, Speedway LLC, ("Speedway"), through its undersigned counsel, pursuant to

28 U.S.C. §1441 and §1446, respectfully petitions for the removal of the instant action styled Alice

Nazzaro v. Speedway LLC, Case No. 2072CV0270 from the Superior Court of Barnstable County,

Massachusetts to the United States District Court for the District of Massachusetts, and as grounds

therefore states as follows:

                                 GROUNDS FOR REMOVAL

       1.      This is a civil action for personal injury which was filed by plaintiff, Alice Nazzaro

(“Plaintiff”), in the Superior Court in and for Barnstable County, Massachusetts, which is within

the District of Massachusetts. Pursuant to 28 U.S.C. §1446(a), a true and correct copy of all filings

from the State Court action in Speedway’s possession are attached as Exhibit A.

       2.      The underlying action was filed by the Plaintiff on or about July 13, 2020. (See

Exhibit A.)

       3.      Speedway was served by process server on August 11, 2020. (See Service of

Process Transmittal attached as Exhibit B.)
            Case 1:20-cv-11556-DLC Document 1 Filed 08/18/20 Page 2 of 5



       4.      This Notice of Removal is filed within thirty (30) days from the date on which

Defendant, Speedway LLC, was served and, therefore, is timely pursuant to 28 U.S.C. §1446(b).

                                   DIVERSITY JURISDICTION

       5.       This is a civil action over which this Court has original diversity jurisdiction

pursuant to 28 U.S.C. §1332(a)(1), and is subject to removal pursuant to 28 U.S.C. §1441(a). This

civil action is between citizens of different states, and the matter in controversy exceeds the sum

of $75,000, exclusive of interest, attorney’s fees and costs.

       6.      Plaintiff, Alice Nazzaro (“Plaintiff”), is an individual who is a resident in the Town

of Falmouth, County of Barnstable, Commonwealth of Massachusetts. See Exhibit A, ¶1.

       7.      Defendant, Speedway LLC, is a Delaware LLC with a principal place of business

in Ohio. Speedway’s sole member is MPC Investment LLC, a Delaware LLC with a principal

place of business in Ohio. MPC Investment LLC has as its sole member Marathon Petroleum

Corporation. Marathon Petroleum Corporation is a Delaware corporation with its principal place

of business in Ohio. Therefore, the Complaint alleges facts that set forth the diversity of

citizenship between the parties.

       8.      Pursuant to 28 U.S.C. §1446(d), Speedway will give prompt notice upon filing of

this Notice of Removal to all parties of record and to the Clerk of the Superior Court in Barnstable

County.

                                   JURISDICTIONAL AMOUNT

       9.      In this action, Plaintiff seeks judgment against Speedway in an unknown amount

for personal injuries as the result of alleged negligence which she claims is attributable to

Speedway. (See Civil Action Cover Sheet, attached as Exhibit A.). Specifically, Plaintiff seeks

recovery for medical expenses presently totaling $14,600.00, plus damages for anticipated future
          Case 1:20-cv-11556-DLC Document 1 Filed 08/18/20 Page 3 of 5



medical/hospital expenses related to her right shoulder treatment (See Statement of damages,

attached as Exhibit A). Plaintiff’s Statement of Damages indicates that she continues to treat for

injuries to her right side, right shoulder, right elbow and right wrist, with future medical expenses

expected to be incurred.(See Statement of Damages, attached as Exhibit A.). The plaintiff had

been scheduled for a surgical repair for a right torn rotator cuff injury in February, 2020, but the

surgery was delayed due to COVID-19.

       10.     The Plaintiffs’ Complaint alleges that on August 31, 2017 the Plaintiff “was caused

to trip and fall by Speedway’s failure to remove various items from the floor, which caused the

plaintiff to suffer numerous injuries and to incur substantial medical expenses. (See Complaint,

¶4-6.) The Plaintiff claims she continues to suffer severe physical pain and limitation. (See

Complaint, ¶6).

       11.     If the jurisdictional amount is not facially apparent from the complaint, then a court

‘need look to the notice of removal and any other materials submitted by the removing defendant.’

See Reynolds v. World Courier Ground, Inc., 272 F.R.D. 284, 285–86 (D. Mass. 2011) ‘[W]hether

a defendant has shown a reasonable probability that the amount in controversy exceeds [the

jurisdictional minimum] may well require analysis of what both parties have shown’; however, in

considering whether a removing defendant has met the standard of ‘reasonable probability,’ a court

may ‘consider which party has better access to the relevant information.’ Id. A ‘court’s analysis

of the amount in controversy focuses on whether a removing defendant has shown a reasonable

probability that more than [the jurisdictional minimum] is in controversy at the time of removal.’

The preliminary determination concerning whether a defendant has met its burden ‘should be done

quickly, without an extensive fact-finding inquiry.’ Id.; Laughlin Kennel Company v. Gatehouse

Media Inc., 2016 WL 4445740 (D. Mass. 2016) (recognizing that in a case based in diversity
           Case 1:20-cv-11556-DLC Document 1 Filed 08/18/20 Page 4 of 5



jurisdiction, the defendant must show a reasonable probability that the amount in controversy is

greater than $75,000.”); Toro v. CSX Intermodal Terminals, Inc., 2016 WL 4212238 (D. Mass.

2016) (saying that in “a case based on diversity jurisdiction, the parties must be diverse in

citizenship and the amount in controversy must exceed $75,000. The amount in controversy

includes statutory multipliers of damages, as well as statutory attorney’s fees.”) (citations omitted).

       12.     Based on the allegations contained in the Plaintiff’s Complaint and those damages

calculated in the Civil Action Cover Sheet, the amount in controversy is sure to exceed the

jurisdictional requirement of $75,000.00, exclusive of interest and attorney’s fees.

       WHEREFORE, Defendant, Speedway LLC, petitions this Court for removal of this action

to the United States District Court for the District of Massachusetts, and requests that such removal

be hereby effectuated and that this Court take jurisdiction of this action.

                                               Respectfully submitted,

                                               The Defendant,
                                               Speedway LLC,
                                               By its Attorneys,



                                               /s/ Audrey L. Bradley
                                               Audrey L. Bradley, BBO#555018
                                               Litchfield Cavo, LLP
                                               155 S. Main Street, Suite 201
                                               Providence, RI 02903
                                               (401) 427-4201 – Tel.
                                               (781) 246-0167 – Fax
                                               bradleya@litchfieldcavo.com


Date: August 18, 2020
          Case 1:20-cv-11556-DLC Document 1 Filed 08/18/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I, Audrey Bradley, hereby certify that on the 18th day of August, 2020, the foregoing
document, filed through the CM/ECF System, will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent
to those indicated as non-registered participants

                                             /s/ Audrey Bradley
                                             Audrey Bradley
